PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fel, Landri
Application No. 16/700,429
Filed: December 2, 2019
Attorney Docket No. 7738-1908540
For: Personal Protection Device for Fixing on the Underside of a Rail Vehicle
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed July 17, 2020, to accept a certified copy of the foreign application. 

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of German Application No.10 2018 133 181.9 was received on May 21, 2020.  

Since the issue fee was paid on August 12, 2020, this application is being referred to the Office of Data Management for further processing into a patent.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions